Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered February 7, 2005, which, upon renewal of an *280earlier order of the same court and Justice, entered May 25, 2004, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly reconsidered on the basis of newly submitted evidence (Kasem v Price-Rite Off. & Home Furniture, 21 AD3d 799, 801 [2005]). The new submissions made it clear that no inference could be drawn that the puddle of water on which plaintiff slipped was either created by defendant or had been on the floor for a sufficient length of time to permit defendant to discover and remedy it. There were no prior complaints about water on the floor, and the maintenance logs did not reveal any problems with the bathroom. (See Stefan v Monkey Bar, 273 AD2d 133 [2000].) Concur—Andrias, J.P., Saxe, Friedman, Williams and Malone, JJ.